United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF AGRICULTURE, FRESH
PRODUCTS BRANCH, Everett, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-589
Issued: September 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 24, 2012 appellant filed a timely appeal from the August 17, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which affirmed the
termination of her wage-loss compensation. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation.
FACTUAL HISTORY
On November 1, 1996 appellant, an administrative support assistant, sustained a
traumatic injury in the performance of duty when her chair rolled out from beneath her as she
attempted to sit and she landed on the floor. OWCP accepted a contusion of the lumbosacral
1

5 U.S.C. § 8101 et seq.

spine, herniated disc at L4-5 and lumbar neuropathy. Appellant sustained a recurrence of
disability in 2006 and received compensation for temporary total disability on the periodic rolls.
A conflict in medical opinion arose on whether appellant continued to have residuals of
the accepted employment injury. Dr. Nabil W. Basta, a referral Board-certified orthopedic
surgeon, reviewed a statement of accepted facts, her medical records and multiple imaging and
electrodiagnostic studies. Although the records indicated a failed L4-5 laminectomy syndrome,
and although the records also reflected that nonsurgical approaches had not worked for appellant,
he could elicit no objective findings on physical examination to substantiate her subjective
complaints. Dr. Basta acknowledged that his findings were completely different from those of
the attending physician, who considered appellant permanently disabled and unable to perform
her duties as an administrative assistant. He recommended an evaluation by a neurologist or
neurosurgeon before a final assessment of whether she was totally and permanently disabled.
Dr. Joseph Abate, the attending Board-certified orthopedic surgeon, reviewed Dr. Basta’s
report and disagreed with his conclusion. He stated that appellant remained totally and
permanently disabled as a direct result of the November 1, 1996 employment injury and required
ongoing pain management. Dr. Abate also pointed out that Dr. Basta found a diminished left
ankle jerk, which was an objective finding.
To resolve this conflict, OWCP referred appellant, together with the case record and a
statement of accepted facts, to Dr. Paul S. Blachman, a Board-certified neurologist. On
September 23, 2010 Dr. Blachman reviewed the entire medical record, discussed appellant’s
complaints and described his findings on physical examination. There was significant evidence
of symptom magnification, especially with testing of straight leg raising. The only objective
finding was an irrelevant diminished left ankle jerk in comparison with the right. Dr. Blachman
explained that this was indicative of the initial disc herniation and did not in any way reflect
whether appellant had ongoing symptoms related to the November 1, 1996 employment injury.
It was an extraordinarily weak argument, he explained, to point out, as Dr. Abate did, that this
was an objective finding to correlate with appellant’s severe subjective symptoms. One would
expect the left ankle jerk to be diminished following disc herniation and surgery even in patients
who become entirely asymptomatic. Dr. Blachman stated that it was clear that Dr. Abate could
point to nothing else as an objective finding.
Dr. Blachman concluded that the effects of the 1996 employment injury had long ceased.
There were no consistent objective abnormalities. It was clear that appellant’s symptoms varied.
Multiple repeat imaging studies showed no anatomical cause for the ongoing symptoms.
Multiple electrophysiological studies showed no evidence of active nerve injury. Appellant’s
depression, Dr. Blachman noted, was not related to the work injury.
Dr. Blachman felt the effects of the work injury did not persist. He found that appellant’s
ongoing symptoms were unrelated to the 1996 employment injury or her later recurrence.
Dr. Blachman found no limitation on her activities resulting from the work injury. He explained,
however, that appellant did have certain work restrictions but was able to return to full-time
employment. Dr. Blachman later clarified that, as the effects of the 1996 employment injury had
long ceased, and taking into consideration only the conditions accepted by OWCP as being

2

caused by that injury, she was capable of performing the full duties of her date-of-injury job as
an administrative support assistant, as described in the statement of accepted facts.
Dr. Abate reviewed the last three pages of Dr. Blachman’s 45-page report and his work
capacity evaluation. He concluded that Dr. Blachman’s restrictions supported that appellant
remained totally and permanently disabled for any reasonable, gainful employment. Dr. Abate
added that Dr. Basta offered no opinion on appellant’s ability to return to work.
On January 13, 2011 OWCP terminated appellant’s wage-loss compensation. It found
that the opinion of the impartial medical specialist represented the weight of the medical
evidence with respect to the issue of injury-related disability.
In an August 17, 2011 decision, OWCP’s hearing representative affirmed the January 13,
2011 decision. He found that the weight of the medical evidence rested with the opinion of the
impartial medical specialist, who found that appellant was no longer disabled from work as a
result of the accepted work injury. The hearing representative further found that repetitive
statements from Dr. Abate stated that appellant was still disabled from work was insufficient to
shift the weight of the medical evidence.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of her duty.2 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury.3
Once OWCP accepts a claim, it has the burden of proof to justify any termination of
compensation benefits.4 After it has determined that an employee has disability causally related
to federal employment, OWCP may not terminate compensation without establishing that the
disability has ceased or that it is no longer related to the employment.5
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.6 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving

2

Id. at § 8102(a).

3

20 C.F.R. § 10.5(f).

4

Harold S. McGough, 36 ECAB 332 (1984).

5

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).
6

5 U.S.C. § 8123(a).

3

the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.7
ANALYSIS
There is a critical difference between an inability to return to work and an inability that is
attributable to an accepted employment injury. Evidence that appellant is unable to return to her
date-of-injury position does not, in itself, mean that she continues to suffer disability causally
related to the accepted medical conditions. There may be other reasons for her disability. As
OWCP pays wage-loss benefits only for disability caused by the accepted medical conditions,
the mere fact that appellant has restrictions or incapacity may be immaterial to the termination of
those benefits.
OWCP accepted that appellant’s November 1, 1996 employment injury caused a
contusion of the lumbosacral spine, a herniated disc at L4-5 and lumbar neuropathy, for which
she had surgery and for which she received wage-loss compensation. The question presented by
OWCP’s termination of wage-loss compensation is not whether she still has restrictions or
remains unable to work, but whether the accepted medical conditions -- the contusion, the
herniated disc, the neuropathy, the effects of her surgery -- continue to cause disability for work.
Dr. Basta, OWCP’s referral orthopedic surgeon, could elicit no objective findings on
physical examination to substantiate appellant’s subjective complaints. Although he deferred an
opinion on whether she might be totally and permanently disabled, the absence of any objective
physical manifestation of injury supported that the accepted medical conditions no longer caused
disability for work.
Dr. Abate, the attending orthopedic surgeon, disagreed with Dr. Basta’s finding. He
found that appellant remained totally and permanently disabled as a direct result of the 1996
employment injury. This disagreement created a conflict under section 8123(a) of FECA
requiring referral to an impartial medical specialist.
OWCP referred appellant to Dr. Blachman, a Board-certified neurologist, to resolve the
conflict. It provided Dr. Blachman with appellant’s medical record and a statement of accepted
facts so he could offer a well-informed opinion. Dr. Blachman found significant evidence of
symptom magnification and only one objective finding: a diminished left ankle jerk that gave no
indication whether appellant had any ongoing symptoms of the 1996 employment injury.
It was Dr. Blachman’s opinion that the effects of the 1996 employment injury had long
ceased. He supported that opinion with sound medical reasoning: the record showed no
consistent objective abnormalities; appellant’s complaints were variable; and multiple repeat
imaging studies showed no anatomical cause for her ongoing symptoms; multiple
electrophysiological studies showed no evidence of active nerve injury. Although he imposed
work restrictions, Dr. Blachman made it clear that appellant was capable of performing the full
duties of her date-of-injury job as an administrative support assistant insofar as the accepted
medical conditions were concerned, which is the relevant issue.
7

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

4

The Board finds that Dr. Blachman’s opinion is based on a proper foundation and is
sufficiently well reasoned that it must be accorded special weight in resolving the conflict
between Dr. Basta and Dr. Abate. Additional reports by Dr. Abate supporting that appellant
remained totally and permanently disabled as a result of the 1996 employment injury, as he
reported when the conflict arose, are insufficient to shift the weight of the medical opinion
evidence. As the weight of that evidence establishes that appellant is no longer disabled for
work as a result of the accepted medical conditions, the Board finds that OWCP has met its
burden of proof to justify the termination of her wage-loss compensation. The Board will
therefore affirm OWCP’s August 17, 2011 decision.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation.
ORDER
IT IS HEREBY ORDERED THAT the August 17, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

